Case 21-10085-KHK        Doc 15    Filed 02/26/21 Entered 02/26/21 09:04:07            Desc Main
                                  Document      Page 1 of 3



                         UNITED STATES BANKRUPTCY COURT

                                           FOR THE

                            EASTERN DISTRICT OF VIRGINIA
                                  Alexandria Division

     In the Matter of:
                                                  Chapter 13
     STACY LYNN PHILLIPS
                                                  Case No. 21-10085-KHK

                           Debtor

                     OBJECTION TO CONFIRMATION OF PLAN,
                 NOTICE OF OBJECTION TO CONFIRMATION OF PLAN
                                     AND
                NOTICE OF SCHEDULED HEARING ON THIS OBJECTION

     Thomas P. Gorman, Chapter 13 Trustee, has filed this objection to confirmation of
     your Chapter 13 Plan filed January 21, 2021. The cause for this objection is as
     follows:
            Violation of 11 U.S.C. §1325(a)(6) - Feasibility.
                Plan is predicated on successful lien strip based on highly speculative
                   (service of process) grounds.
                Debtor has not made her first Plan payment that was due on February
                   20, 2021.

            Violation of 11 U.S.C. §1325(a)(4) - Liquidation Test.
                 Property would appear to have more net equity than Plan proposed to
                    pay.

            Violation of 11 U.S.C. §1325(a)(6) - Feasibility.
                 Objection filed to preserve the rights of the Chapter 13 Trustee. The
                    Section 341 Meeting of Creditors has been adjourned from
                    February 23, 2021 to March 9, 2021 at 11:30 A.M.

            Your rights may be affected. You should read these papers carefully and
     discuss them with your attorney, if you have one in this bankruptcy case. (If you
     do not have an attorney, you may wish to consult one.)
Case 21-10085-KHK       Doc 15    Filed 02/26/21 Entered 02/26/21 09:04:07              Desc Main
                                 Document      Page 2 of 3
     Notice of Objection To Confirmation
     Stacy Lynn Phillips, Case # 21-10085-KHK

            If you do not wish the court to grant the relief sought in the objection, or if you
     want the court to consider your views on the objection, then on or before five business
     days prior to the hearing date, you or your attorney must:
            File with the court a written response with supporting memorandum as required
            by Local Bankruptcy Rule 9013-1(H). Unless a written response and
            supporting memorandum are filed and served by the date specified, the Court
            may deem any opposition waived, treat the motion as conceded, and issue an
            order granting the requested relief without further notice or hearing. If you mail
            your response to the court for filing, you must mail it early enough so the court
            will receive it on or before the date stated above. You must mail a copy to the
            persons listed below.

            Attend the hearing to be held on March 25, 2021 at 1:30 p.m., in Courtroom
            III on the 3rd floor, United States Bankruptcy Court, 200 South Washington
            Street, Alexandria, VA 22314.1 If no timely response has been filed opposing
            the relief requested, the court may grant the relief without holding a hearing.

            A copy of any written response must be mailed to the following persons:

                                   Thomas P. Gorman
                                   300 North Washington Street, Ste, 400
                                   Alexandria, VA 22314

                                   Clerk of the Court
                                   United States Bankruptcy Court
                                   200 South Washington Street
                                   Alexandria, VA 22314




     1
      Pursuant to the Bankruptcy Court’s Protocol in response to COVID-19 Public Health
     Emergency, parties appearing for hearings shall appear via Zoom for Government and
     must pre-register and follow the procedures set forth at
     https://www.vaeb.uscourts.gov/wordpress/?page_id=9098.
Case 21-10085-KHK       Doc 15    Filed 02/26/21 Entered 02/26/21 09:04:07           Desc Main
                                 Document      Page 3 of 3
     Notice of Objection To Confirmation
     Stacy Lynn Phillips, Case # 21-10085-KHK

             If you or your attorney do not take steps, the court may decide that you do not
     oppose the relief sought in the motion or objection and may enter an order granting that
     relief.

     Date: _February 26, 2021______                      __/s/Thomas P. Gorman ________
                                                         Thomas P. Gorman
                                                         Chapter 13 Trustee
                                                         300 N. Washington Street, #400
                                                         Alexandria, VA 22314
                                                         (703) 836-2226
                                                         VSB 26421

                                 CERTIFICATE OF SERVICE

     I hereby certify that I have this 26th day of February, 2021, served via ECF to
     authorized users or mailed a true copy of the foregoing Objection to Confirmation,
     Notice of Objection and Notice of Hearing to the following parties.

     Stacy Lynn Phillips                          Martin C. Conway
     Chapter 13 Debtor                            Attorney for Debtor
     5267 Quebec Place                            Conway Law Group, PC
     Woodbridge, VA 22193                         12934 Harbor Drive, Suite 107
                                                  Woodbridge, VA 22192


                                                         __/s/ Thomas P. Gorman______
                                                         Thomas P. Gorman
